NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 18 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MICHAEL A. HEARTSMAN,                           No.    18-16110

                Petitioner-Appellant,           D.C. No. 3:16-cv-06098-VC

 v.
                                                MEMORANDUM*
ERIC ARNOLD, Warden; XAVIER
BECERRA,

                Respondents-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                    Vince Chhabria, District Judge, Presiding

                           Submitted October 15, 2019**

Before:      FARRIS, LEAVY, and RAWLINSON, Circuit Judges.

      California state prisoner Michael A. Heartsman appeals pro se from the

district court’s judgment denying his 28 U.S.C. § 2254 habeas corpus petition. We

have jurisdiction under 28 U.S.C. § 2253. Reviewing de novo, see Smith v. Ryan,

823 F.3d 1270, 1278 (9th Cir. 2016), we affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Heartsman contends that the trial court committed misconduct by favoring

the prosecution and exhibiting bias against the defense. We need not address

appellee’s contention that the claim is procedurally defaulted because it fails on the

merits. See Franklin v. Johnson, 290 F.3d 1223, 1232 (9th Cir. 2002). None of the

claimed instances of misconduct suggest the trial court harbored “deep-seated

favoritism or antagonism that would make fair judgment impossible.” Liteky v.

United States, 510 U.S. 540, 555 (1994). The state court’s rejection of this claim,

therefore, was not contrary to, nor an unreasonable application of, clearly

established federal law. See 28 U.S.C. § 2254(d)(1); Williams v. Taylor, 529 U.S.

362, 411 (2000).

      We treat appellant’s additional arguments as a motion to expand the

certificate of appealability. So treated, the motion is denied. See 9th Cir. R. 22-

1(e); Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir. 1999).

      AFFIRMED.




                                          2                                    18-16110